Citation Nr: 1820217	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-30 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for a bilateral knee disorder. 


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 









INTRODUCTION

The Veteran served on active duty in the United States Army from November 1966 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The claim of entitlement to service connection for a bilateral knee disorder is being reopened herein.  The underlying issue of service connection is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The November 1985 Board decision that denied the Veteran's claim for service connection for a bilateral knee disorder was not appealed. 

2.  In June 2000, the Veteran requested the RO to reopen the claim.  In March 2001, the RO confirmed and continued the prior denial as the Veteran had not submitted new and material evidence sufficient to reopen the previously denied claim; the Veteran did not appeal this determination, and new and material evidence was not received within one year of its issuance.

3.  Evidence received more than one year since the March 2001 rating decision, includes VA treatment records and lay statements from the Veteran and his brother, is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a bilateral knee disorder.



CONCLUSIONS OF LAW

1.  The unappealed November 1985 Board decision and the March 2003 rating decision that denied service connection for a bilateral knee disorder are final.  38 U.S.C. §§ 7104, 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1100, 20.1103 (2017).  

2.  New and material evidence having been received, the claim of entitlement to service connection for a bilateral knee disorder is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral knee disorder.


REMAND

The Veteran seeks service connection for a bilateral knee disorder.  He asserts that his knee disorder is related to his in-service injuries.  His service treatment records (STRs) reflect multiple complaints of right knee injuries during service and a left leg injury in October 1968.  The Veteran has reported chronic knee problems to include fluid on the knees since service.  See June 1983 VA Form 21-526 Veteran's Application for Compensation or Pension.  Further, his brother reported that he has complained of bilateral knee pain since separation.  See November 2012 written statement.  The Veteran is competent to report experiencing ongoing knee pain in and since service, and the Board finds his assertions credible.  The Veteran was afforded a VA examination in November 1983 and the examiner rendered a diagnosis of degenerative joint disease.  However, the VA examiner failed to render a nexus opinion; thus, a new VA examination is required on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Lastly, in the Veteran's November 1984 substantive appeal (VA Form 9), he reported that he was treated for a knee "flare-up" at the VA hospital in Durham in 1978.  Thus, any outstanding VA records should be secured on remand.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA treatment records, to include all records dated from January 1978 from the Durham VA Medical Center (VAMC).  See November 1984 VA Form 9.

2. Obtain any outstanding relevant private  treatment records.

3. After obtaining the requested records (to the extent possible), schedule the Veteran for an appropriate VA examination to address the current nature and etiology of his bilateral knee disorder.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.  The examiner should address the following:

a) For each knee disorder diagnosed, including but not limited to degenerative joint disease, the examiner is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that such disability had its onset it or is otherwise related to the Veteran's active service, to include his documented complaint of a left leg injury in October 1968 and multiple right knee injuries therein?  In addressing this question, please consider the relevant service treatment records and lay statements, including the Veteran's post-service complaint of frequent knee pain and fluid in 1978 and his brother's statement as to the Veteran's reports of continuous knee problems since separation.  See November 1984 VA Form 9; November 2012 written statement.  

b) Is it at least as likely as not that arthritis manifest within one year of separation, or by October 1970?  Please discuss the November 1983 x-ray, and any other pertinent evidence dated since 1978 received from the Durham VAMC.

A complete rationale must be provided for all opinions expressed.  If unable to provide an opinion without resorting to speculation, please specifically state why.

4. Then, after taking any additional development deemed necessary, readjudicate the claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


